Citation Nr: 1116249	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  06-07 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for right shoulder degenerative joint disease and laxity of the shoulder capsule with crepitus and recurrent dislocation, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for left shoulder degenerative joint disease and laxity of the shoulder capsule with crepitus and recurrent dislocation, currently evaluated as 20 percent disabling.

3.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision issued by the New Orleans, Louisiana Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded this case in March 2009 and March 2010.

The claim for TDIU, raised by the record as described below, is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC and is addressed in the REMAND section of this decision.


FINDINGS OF FACT

1.  The Veteran's service-connected right shoulder disorder is not productive of limitation of the arm to 25 degrees from the side, even taking pain and functional impairment into account; fibrous union of the humerus; or ankylosis.

2.  The Veteran's service-connected left shoulder disorder is not productive of limitation of the arm to 25 degrees from the side, even taking pain and functional impairment into account; fibrous union of the humerus; or ankylosis.






CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for right shoulder degenerative joint disease and laxity of the shoulder capsule with crepitus and recurrent dislocation have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Codes 5200-5202 (2010).

2.  The criteria for an evaluation in excess of 20 percent for left shoulder degenerative joint disease and laxity of the shoulder capsule with crepitus and recurrent dislocation have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Codes 5200-5202 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, an initial notification letter was issued pursuant to 38 C.F.R. § 3.159(b) in October 2004.  The appealed December 2004 rating decision contains a coded section addressing the assigned ratings and the effective dates for those ratings.  The Veteran's claims were subsequently readjudicated in Supplemental Statements of the Case issued in July 2006, November 2009, and August 2010.  The Board is satisfied that this procedural history of notification and readjudication is fully adequate to satisfy the requirements of 38 C.F.R. § 3.159(b).  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA has obtained private, Social Security Administration (SSA), and VA medical records corresponding to all treatment of the shoulders reported by the Veteran.  He has been afforded two VA examinations that have comprehensively addressed the symptoms and severity of his shoulder disabilities.  Moreover, such action, as well as requested readjudication, has been fully accomplished in compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

In this case, the Veteran's right shoulder is the dominant shoulder, as indicated in an October 2009 VA examination report, while the left shoulder is non-dominant.  See 38 C.F.R. § 4.69.

As to the dominant right shoulder, under 38 C.F.R. § 4.71a, Diagnostic Code 5200, a 30 percent evaluation is assigned for favorable ankylosis of scapulohumeral articulation, with abduction to 60 degrees and the ability to reach the mouth and head.  A 40 percent evaluation is warranted in cases of intermediate ankylosis of scapulohumeral articulation, between favorable and unfavorable.  A 50 percent evaluation is in order in cases of unfavorable ankylosis of scapulohumeral articulation, with abduction limited to 25 degrees from the side.

Under Diagnostic Code 5201, a 30 percent evaluation is in order for limitation of motion of the arm midway between the side and shoulder level.  A 40 percent evaluation contemplates limitation of motion of the arm to 25 degrees from the side.

Diagnostic Code 5202 concerns other impairment of the humerus.  A 30 percent evaluation is warranted in cases of malunion with marked deformity; or recurrent dislocation of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements.  A 50 percent evaluation is assigned in cases of fibrous union of the humerus.  A 60 percent evaluation contemplates nonunion of the humerus (false flail joint).  An 80 percent evaluation is warranted for loss of the head of the humerus (flail shoulder).

As to the non-dominant left shoulder, under Diagnostic Code 5200, a 20 percent evaluation is assigned for favorable ankylosis of scapulohumeral articulation, with abduction to 60 degrees and the ability to reach the mouth and head.  A 30 percent evaluation is warranted in cases of intermediate ankylosis of scapulohumeral articulation, between favorable and unfavorable.  A 40 percent evaluation is in order in cases of unfavorable ankylosis of scapulohumeral articulation, with abduction limited to 25 degrees from the side.

Under Diagnostic Code 5201, a 20 percent evaluation is warranted for limitation of motion of the arm at the shoulder level, or midway between the side and shoulder level.  A 30 percent evaluation contemplates limitation of motion of the arm to 25 degrees from the side.

Diagnostic Code 5202 concerns other impairment of the humerus.  A 20 percent evaluation is assigned in cases of malunion with either moderate or marked deformity; or recurrent dislocation of the humerus at the scapulohumeral joint, with either infrequent episodes and guarding of movement only at the shoulder level, or frequent episodes and guarding of all arm movements.  A 40 percent evaluation is assigned in cases of fibrous union of the humerus.  A 50 percent evaluation contemplates nonunion of the humerus (false flail joint).  An 70 percent evaluation is warranted for loss of the head of the humerus (flail shoulder).

The Board has reviewed all relevant evidence of record, including VA examination reports from October 2004 and October 2009, VA treatment records, and private treatment records.  Initially, the Board notes that a review of these medical reports shows that at no time has the Veteran been found to have ankylosis of either shoulder.  There is accordingly no basis for increased evaluations under Diagnostic Code 5200.

As to Diagnostic Code 5201, the Board has looked to findings of flexion and abduction to determine whether there is evidence of limitation of motion of either arm to 25 degrees to either side.  This determination requires consideration of 38 C.F.R. §§ 4.40 and 4.45, addressing such findings as painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

In this case, the most significant reduction in flexion and abduction bilaterally was shown by the October 2004 VA examination.  On the right, forward extension (i.e., flexion) was limited to 70 degrees, whereas abduction was limited to 40 degrees; on the left, forward extension was limited to 90 degrees, and abduction was limited to 40 degrees.  The examiner noted pain, fatigue, muscle weakness, and lack of endurance bilaterally.  Given the extent of motion, notably forward extension, the Board does not find that the combination of limitation of motion and DeLuca findings is commensurate to motion limited to 25 degrees in either arm.  Rather, the Board finds that the overall disability picture is fully consistent with limitation of motion of the arm midway between the side and shoulder level.

Finally, the Board has considered whether the Veteran's shoulder disorders are productive of fibrous union of the humerus.  This finding, however, is not indicated anywhere in the aforementioned examination and treatment reports.  Indeed, a private MRI of the right shoulder from March 2007 revealed multiple findings, including degenerative changes, tendinosis, interstitial tearing of the rotator cuff, tenosynovitis, and a loose body within the subcoracoid bursa; however, there was were no findings indicating fibrous union of the humerus.  A left shoulder MRI also revealed significant findings (bursitis, glenhumeral joint effusion, marked tendinosis, interstitial tearing, and tenosynovitis) but without evidence of fibrous union of the humerus.  Moreover, x-rays from October 2009 revealed bilateral acromioclavicular joint arthritis but no fracture, dislocation, or soft tissue calcification.  The Board is aware that the Veteran's service-connected disabilities encompass recurrent dislocation, but the currently assigned evaluations are the highest possible evaluations under Diagnostic Code 5202 for dislocation alone.

With regard to both disabilities, the Board finds that there is no basis for a "staged" rating pursuant to Hart.  Rather, the symptomatology shown upon examination during the pendency of the appeal has been essentially consistent and fully contemplated by the assigned disability ratings.

Finally, the Veteran has submitted no evidence showing that these disorders have markedly interfered with his employment status beyond that interference contemplated by the assigned evaluations, and there is also no indication that these disorders have necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  Moreover, while the Veteran is in receipt of SSA disability benefits, his disability picture also includes such other disabilities as peripheral vascular disease, paresthesia of the right lower extremity, and a stroke.  The symptomatology shown during the pendency of this appeal has been fully contemplated by the diagnostic codes considered above and is consistent with the assigned evaluations.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Overall, the evidence of record does not support an evaluation in excess of 30 percent for the service-connected right shoulder disorder, or an evaluation in excess of 20 percent for the left shoulder disorder, and the claims for those benefits must be denied.  See 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to an increased evaluation for right shoulder degenerative joint disease and laxity of the shoulder capsule with crepitus and recurrent dislocation, currently evaluated as 30 percent disabling, is denied.

Entitlement to an increased evaluation for right shoulder degenerative joint disease and laxity of the shoulder capsule with crepitus and recurrent dislocation, currently evaluated as 20 percent disabling, is denied.


REMAND

The Board has considered whether this appeal raises a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  A request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In the present appeal, the Board is aware that the RO previously denied entitlement to TDIU in July 2006.  However, in a November 2009 statement, the Veteran stated that he had previously filed a claim "for my shoulder problem as I was unable to maintain employment."  He also described his "inability to perform job requirements due to my shoulder" and indicated that he had not been employed since 2002.  These comments certainly raise a new claim for TDIU, and, in view of Rice, the Board finds that this claim should be adjudicated as part of this appeal.  That notwithstanding, the Veteran has not been provided 38 C.F.R. § 3.159(b) notice in conjunction with this claim, and the RO/AMC has not adjudicated the claim to date.  These matters must be addressed upon remand.

Accordingly, this case is REMANDED for the following action: 

1.  The Veteran should be furnished with a notice letter addressing the criteria for a grant of TDIU and the type of evidence needed to substantiate such a claim.  The Veteran should specifically be notified of both the relative duties of VA and a claimant in obtaining such evidence and VA's practices in assigning disability evaluations and effective dates for such evaluations.

2.  While the Board is not requiring specific evidentiary development at this juncture, the RO/AMC should review the Veteran's response, if any, and undertake any additional development indicated by that response.  Such development may include requesting additional treatment records or affording the Veteran an additional examination.  

3.  The claim of entitlement to TDIU must then be adjudicated.  If the determination is unfavorable, the Veteran should be furnished with a Supplemental Statement of the Case, and he and his representative should be allowed a reasonable period of time in which to respond before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


